This appeal is from an order made on a motion to quash the process, the motion being made on a purported special appearance.
Without deciding whether or not the process was fatally defective as to any of the defendants, we must hold that the first ground of the motion to quash constituted in effect a general appearance by solicitors for the defendants, notwithstanding the attempted special appearance. This ground of the motion was in the following language:
"There is no justiciable matter authorizing the obtaining of service or other predicate laid in the facts as set forth in the bill of complaint."
By such ground of the motion to quash going as it does *Page 1238 
to the merits of the cause, the defendants were brought within the jurisdiction of the Court in the cause so pending. See Smith v. Bulkley, 15 Fla. 64; Oppenheimer v. Guckenheimer,34 Fla. 13, 15 So. 670; Ray v. Trice, 48 Fla. 297, 37 So. 582; Garner v. Garner, 83 Fla. 143, 90 So. 819.
The order of the chancellor should be and the same is hereby affirmed.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.